Title: To Thomas Jefferson from Richard Richardson, 22 December 1800
From: Richardson, Richard
To: Jefferson, Thomas



Dr. Sir
Monticello Decmbr 22d 1800

This morning I leave this, and you will Receive this, By the hands of Mr Carr, or his Servent, who Is the Bearrer of it from this place, we are all well at this time and nothing of Importance to write you, that has occured since your departure from this, Mr powel has Been up, he Came some few days after you, left this, to see you Before you left this, But you Being gone he mentioned he was at a loss to know, wheather he was to Come as a maried man or singel, which I told him it was to his own Choice, But that you had Expected him since the death of his wife to come as a single man, which he said he would and went Back to Bord out his Children, and said he would Be Back In ten or fifteen days, which time has a lapsd and he has not arived as yet, I Carryed Mr lilley to the Shop this morning and told the Boys they was to Be under his direction and Joe to say when their nails was made tow Big or too small with this arangement they will go on till I see Mr powel or hear wheather he is a Comeing. if he does not I will Return direcly after Christmas, the prospect of geting of hands for labour another year, is not a veary good one I fear they Cant Be had In this part of the County, Mr lilley has Been to louisa But Cant  get But one. since your departure I have Rote to the oners of the negroes we have this year and they Informe me that the Estates, will Be setled, this next new years day, and desires that I will Come froward on that day and take In my Bonds as they will Be accountabel for all debts not paid, with Intrust their on from the time of payment, the order you gave me on Th: Carr, Mr Gambell says their is not as much due you, and he Cant advance any money that you must take Chanc as the Rest of the Creaditors which I Inclose to you and would Be glad of about a Hundred dollars, on my own account when you froward on, the sum for the hires the Job mentioned when you left this is not all Compleat, we took down the two Collums, that was to take down, and Raised one and a half of the two that was down, But, I find they was not marked, when taken down, I never Experience so troublesone a Job In my life, and found they must Be put together Before they are put up, to marke them, as they are to stand, the weather proving veary Cold and the morter freesed I thought it, would Be Best to Refur them till Spring as the workmen mentioned they Could find Jobs Enough, with out them You will Be good Enough to write me and direct it to the post office of Richmond a line from you will Be desirable at any time and Believe me to Be sincerly, your friend and Humble servant

Rd Richardson


NB you will Be good Enough to mention what pospect for work In the Citey and what a gornaman gets pr day I am yours
Rd. Rdson

